EXHIBIT MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A Amendment No. 4 of CRC Crystal Research Corporation., of our report dated October 9, 2008 on our audit of the restated financial statements of CRC Crystal Research Corporation as of December 31, 2007 and 2006, and the related restated statements of operations, stockholders’ equity and cash flows for December 31, 2007, 2006 and inception on March 22, 1993 through December 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada December 8, 2008 6490 West Desert Inn RD, Las
